Foley, S.
This application by the temporary administrator to distribute what is in effect the entire balance of the estate is denied. It is contrary to the practice of this court and contrary to the law to authorize a distribution of this kind on an eco parte application. The estate originally amounted to $31,000, of which nearly $21,000 has already been paid out. The transfer tax has not been paid or even determined. The temporary administrator should follow the usual practice, file his accounting and cite the necessary parties. The very title of his office defines the limitations on his functions and duties. To make a distribution of the balance by order in the manner here sought might result in leaving no assets for the creditor whose claim has been filed and rejected. Although „the time of the creditor to sue thereon may have expired, as stated in the moving *714affidavit, the creditor has the right to have his claim determined and if allowed ordered paid upon the accounting of the temporary administrator. Code' Civ. Pro., § 2681.
Application denied.